In an action to enjoin the defendants from operating the Country Lake Adult Home unless authorized to do so by the New York State Board of Social Welfare, the plaintiff appeals from an order of the Supreme Court, Suffolk County, entered September 3, 1975, which (1) denied its motion for a preliminary injunction, (2) granted the branch of defendants’ cross motion which sought to compel the board of social welfare "to act upon defendants’ application pursuant to law” and (3) remanded the matter to the said board "for action in accordance with law and during the pendency of such proceedings the action for an injunction will not be prosecuted.” Order affirmed, with $50 costs and disbursements. In our opinion, Special Term did not abuse its discretion, in view of the factual situation here, in denying the motion for a preliminary injunction (see Executive Law, § 759-a), remanding this matter to the New York State Board of Social Welfare for a hearing and staying the action pending the determination of that hearing. The board of social welfare should act with dispatch. Hopkins, Acting P. J., Cohalan, Shapiro and Suozzi, JJ., concur.